Citation Nr: 1130256	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-41 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 1977, and from November 1977 to April 1979.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded in November 2006 and June 2009.  It is now again before the Board.


FINDING OF FACT

The Veteran is diagnosed with PTSD that is the result of stressors experienced during his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

In this regard, the Board notes that the Veteran requested a hearing before the Board in September 2009.  The record shows the Veteran failed to report for a hearing scheduled in September 2005.  Neither he nor his representative submitted good cause for his failure to report or requested rescheduling of the hearing at that time.  A September 2009 report of contact reflects that the Veteran asserted he did not receive notice of the hearing.  However, in a report of contact dated in September 2005, the Veteran demonstrated he then knew the date of his hearing and expressly waived the 60 day waiting period in order to attend same.

In addition, the Board notes that additional statements from the Veteran were submitted after the last, March 2011 supplemental statement of the case (SSOC), without waiver of review by the Agency of Original Jurisdiction.  These statements provide additional evidence concerning one of the Veteran's reported stressors, 

Ordinarily, given the above, the Veteran's request to reschedule would go to the Veterans Law Judge to whose docket he was assigned for a ruling on his request to reschedule the hearing.  Furthermore, relevant evidence received subsequent to the last issued SSOC absent waiver would require review by the Agency of Original Jurisdiction prior to the completion of Board action.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  Notwithstanding the foregoing, because the Board finds it may grant the Veteran's claim on the evidence already of record, the Board finds there is no prejudice to the Veteran in proceeding without remanding for either.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).

However, if, as in the present case, the record indicates Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran avers that he has PTSD related to stressful events he experienced during his active military service.  In statements made dating from August 1998 to June 2011, the Veteran identified three basic stressors.  First, he reported he was attacked by a person wielding a knife while performing watch duties during "A" school.  He didn't realize what was happening at the time, but the Naval Criminal Investigative Service subsequently got involved and a drug ring was broken.  Second, he attested he was assigned to the US Naval Communication Station in Londonderry, Northern Island in 1974 to 1975, during the worst fighting between the Irish Republic Army and the English Government.  He stated that during a trip downtown in Londonderry, a shop he was going to visit was blown up.  Third, he reported he was assigned to the US Naval Communication Unit in Asmara, Ethiopia during their civil war.  He stated that they received hostile fire pay because of the threat of injury.  At one point, the mail was cut off.  He had no contact with the outside world, and didn't know if he would leave the country alive.  He and other American personnel were evacuated from Ethiopia in 1977.  The Veteran reported he complained of nervousness during his active service.

As will be shown below, the Veteran's stressors related to his time service in Ethiopia are corroborated by the record.  In addition, he has been diagnosed with PTSD.  The Board will first discuss the Veteran's stressors, and then address the diagnosis of PTSD and the presence or absence of an etiological link between the Veteran's service and any diagnosed disability.  

Service personnel records show the Veteran's military occupational specialty was as a radioman or RM.  Most of the service personnel records are illegible.  But enough are legible or decipherable to give a picture of the circumstances of the Veteran's service.  These records show that he attended RM "A" school, and that he held a clearance.  Signed entries reflect he was assigned to or had paperwork processed in USNAVCOMMSTA, Londonderry, Northern Ireland in September 1974, aboard the USS Butte (AE-87) in October 1975, and NCU Asmara, Ethiopia in August 1976.  Other entries reflect he was found suitable for duty at an overseas station in June 1976 with the next entry on the same page showing he commenced shore duty in May 1977.  Service treatment records show a corresponding gap from June 1976 to July 1977.  Also present is an award citation that is largely illegible.  What can be deciphered is the Veteran's name. 

In November 2006, the Officer-in-Charge (OIC) of Naval Communications Unit Asmara, Ethiopia, provided a letter stating that the Veteran was assigned to the unit from July 1976 through April 1977.  In pertinent part, the OIC states the unit operated in a hostile fire zone, receiving hostile fire pay, for the entire period and described the stresses associated with this period as: 

... severe.  A number of Unit personnel were killed Feb/Apr 76 and others were kidnapped by Eritrean insurgents.  The area surrounding the Unit's compound was attacked on a number of occasions by Rocket Propelled Grenades and small arms fire.  

The OIC enclosed copies of the Veteran's evaluations for the period of time and the citation of a Navy Commendation Medal that was awarded to the Veteran.  The citation reflects that the Veteran was presented the Navy Commendation Medal for meritorious achievement in the performance of duties during the evacuation of US facilities in Ethiopia from April 23 through 29, 1977.  In pertinent part, it reads:  

[The Veteran], without hesitation, began precautionary emergency destruction of classified material and remained at his post for 17 hours completing the destruction of all documents.  Departing the operations compound, he was subjected to a vehicle search by Ethiopian troops.  When various small arms and ammunition were discovered, [the Veteran] faced extremely hostile and irrational behavior on the part of the armed troops.  Without regard to personal safety, [the Veteran] refused to surrender the arms, calmly started the vehicle, and quickly drove to the message center.  With assistance form the off-going duty officer, he threw the weapons into the message center and secured the doors.  His quick thinking and calm reaction to an extremely volatile situation was responsible for the preservation of U.S. property.  

The format of the citation mirrors that of the document in the Veteran's service personnel records.  While the document in the Veteran's personnel records cannot be read, the shapes of the wording and line length match the submission received from the OIC.  Accordingly, the Board finds the document appears genuine, which lends to the veracity of the November 2006 statement proffered by the OIC.  

Requests for verification of the Veteran's stressors, including the rocket attacks on the base in Ethiopia were forwarded to the U.S. Army and Joint Services Records Research Center (JSSRC).  An August 2007 response indicated a rocket attack did occur at Kagnew Station, Ethiopia, and that the US Navy communications facility outside Asmara was the target, but that this attack occurred in 1974.  Other reported stressors do not appear to have been researched.

By way of history, Kagnew Station was a Cold War listening station that began as an American Army radio station in Asmara, Eritrea in 1943.  In 1973, against a backdrop of fighting between the Ethiopian military and Eritrean resistance fighters, the US Army left but US Navy personnel remained.  Armed fighting in the vicinity of Kagnew Station continued for several years and on at least one occasion incoming rocket-propelled grenades landed inside the compound.  Furthermore, in July 1975, two Americans and four Ethiopians were abducted from Kagnew Communications Station.  In September 1975, eight more people, including two Americans, were kidnapped from the US facility at Asmara.  In the prelude to what is now referred to as the Ogaden Crisis and Ogaden War, and amidst internal chaos of its own, Ethiopia closed the US military mission and communications center in April 1977.  Military personnel were given a weeks' notice to leave the country.  The last Americans are reported to have left Kagnew Station on April 29, 1977.  

Given the different dates for hostilities reported by JSSRC and the Veteran's former OIC and the documented instability of the area from 1971 through the closure of Kagnew Station in 1977, it is reasonable that firefights and, at minimum, the threat of attack on US personnel and US installations were ongoing throughout 1977.  Such attacks may not have risen to a level to be recorded beyond unit reports, but would certainly have been of note to military personnel operating the base in 1976 and 1977 at the time that the Veteran served.

Notwithstanding the precise dates of any rocket attacks or violence toward US personnel, the historical record underscores the instability that dominated the area at the time the Veteran was stationed in Ethiopia.  Specifically notable are the Ethiopian Government's closure of US military installations, including the communications center, and the evacuation of US personnel from Kagnew Station in April 1977.  These appear to be the basis which prompted the events, and the Veteran's actions, put forth in the Navy Commendation Medal citation.

In light of the foregoing, the Board finds that the Veteran's stressors with regard to his service in Ethiopia have been corroborated.

Turning now to the Veteran's psychiatric diagnosis and etiology of the claimed PTSD, it is noted that the Veteran reported aggressive awakening during his second period of active service.

His reports of medical history and examination at entrance to or discharge from his first period of active service show no complaints or findings of any psychiatric symptoms or disorder.  A periodic examination dated in July 1976 also shows no complaints or findings of any psychiatric symptoms or disorder.  Reports of medical history and examination on entrance to and discharge from his second period of active service are not of record.  However, an entry dated in November 1977 shows that the Veteran reported being aggressive when woken up.  He stated that his sister tried to wake him and before he realized what he was doing, he had kicked her.  The entry notes he reported this only happened when someone touches him to wake him up.  He wanted to know why he did this and to get help.  The assessment was of a normal male.  There are no further entries concerning such complaints or treatment for them.

VA treatment records dated from 1997 to 2011 show complaints of and treatment for dysthymic disorder, rule out somatization disorder; major depression, anxiety, and PTSD.  

A November 2008 progress update provided by the Veteran's private health care provider, K.C., Ph.D., reflects that the Veteran was diagnosed with PTSD which the physician found to be the result of stressful events the Veteran experienced during his active military service.  Veteran described violence he witnessed around him and stated that he believed at times he was going to die.  Specifically, the physician observed, the Veteran reported that he worked in Northern Ireland, where he was in the middle of a civil war and could not readily defend himself against either warring party.  In addition, he reported significant trauma while working in Ethiopia, from which he was evacuated.  The physician opined:

I believe that [the Veteran's] difficulties began while in the military serving in Ireland and Ethiopia.  I believe that he has a service connected posttraumatic stress disorder.

***

I think many of his symptoms are residual symptoms of his posttraumatic stress disorder which occurred while in the United States Navy.

In contrast, a March 2009 VA examination report reflects no finding of PTSD, and instead notes the Veteran might meet the criteria for some depression.  The report reflects a Global Assessment Functioning (GAF) score of 55.  The Veteran's reported stressors included rocket and mortar attacks on the building he was stationed at in Ethiopia in the 1970s, and an explosion in Northern Ireland.  Describing the event in Londonderry, Northern Ireland, he reported that he and a friend met downtown, but the Veteran had forgotten something on base.  He started to go back to base but turned around to see an explosion which wound up killing his friend.  His intrusive thoughts, he reported, often involved this event.  The Veteran described a nightmare in which he sees a gun blast, then awakens and is gasping for air.  He stated he had no idea what that experienced related to, and that the nightmares began upon his leaving Ethiopia.  The Veteran also reported a post-service motor vehicle accident in 2004 in which he was driving and his sister was killed.  He stated that this event was also the subject of intrusive thoughts and nightmares.  

The examiner concluded that there was insufficient evidence to warrant a diagnosis of PTSD.  As rationale, the examiner stated that while the Veteran reported an experience in Ethiopia, the way in which he described it made it sound as if the building simply rattled.  Concerning the event described in Ireland, the examiner found insufficient reason to believe that that event in and of itself was evidence of PTSD.  Review of the claims file did not find sufficient evidence to warrant PTSD as a diagnosis.  Rather, the Veteran clearly reported a post-military stressor of the motor vehicle accident.  

A November 2009 statement from the Veteran's private health care provider, Dr. K.C., reflects he has treated the Veteran for PTSD for three years for PTSD.  

In analyzing the evidence before it, the Board finds that the March 2009 VA examination is of little probative value.  Although the examiner notes that he reviewed the claims file, there is no mention of Veteran's report of aggressive awakening during active service in 1977, the events described in the November 2006 letter provided by the Veteran's former OIC, or the events of the Department of the Navy Commendation Medal citation.  The examiner also did not discuss the November 2008 private progress update or the opinion of Dr. K.D.  Perhaps most telling is that the examiner did not discuss the incident the Veteran reported about being held at knifepoint during "A" school.  While this stressor has shown impossible to corroborate, it is also the stressor that the Veteran appears to have focused on the most in his written statements.  The examiner's failure to mention this incident indicates that the claims file, if reviewed at all, was not reviewed carefully.  Absent discussion the 1977 service treatment record entry and the award citation at the very least, the March 2009 VA examination report cannot be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

This leaves Dr. K.C.'s November 2008 private progress update and opinion, and November 2009 statement.  As above noted, the November 2008 report describes the stressors the Veteran states he witnessed, and the Veteran's reaction to them.  

[The Veteran] did at times believe that he was going to die.  He witnessed violence around him.  He has had nightmares regarding these events and has had flashbacks regarding these events.  Most of his military service and trauma occurred in the mid to late 1970s.  Since that time, his life has changed in marked ways.  He has difficulty maintaining and developing relationships.  He has had difficulty with anxiety, depression, and feelings of hopelessness.  He has difficulty interacting with others.  

The physician concluded "I believe that his difficulties began while in the military serving in Ireland and Ethiopia."  Dr. K.C. holds a Ph.D. and the letterhead of his stationary reflects he practices clinical psychology, behavioral medicine, and individual and family counseling.  There is no indication that Dr. K.C. lacks the appropriate credentials to provide opinions concerning the Veteran's diagnosis and its etiology.  As noted above, the physician stated he had treated the Veteran since 2007 and, in a November 2009 statement, indicated he had treated the Veteran for PTSD for three years.  The physician did not indicate that he had the Veteran's claims file or any other documentation to review as a basis for his opinion that the diagnosed PTSD is the result of the Veteran's active military service.  However, the stressful experiences recorded as reported by Dr. K.C. includes those events that happened in Ethiopia, which are corroborated by the record.  Moreover, the physician's belief that the Veteran's difficulties began when he was in service-as well as the Veteran's assertions he sought treatment for his problems in service-is corroborated by the 1977 entry showing the Veteran sought treatment for his aggressive awakenings.  The Board therefore finds the November 2008 private opinion and November 2009 statement to be probative.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

In summary, the medical evidence establishes that the Veteran is diagnosed with PTSD that is attributed at least in part to stressors the Veteran experienced while on active duty in Ethiopia.  These stressors are corroborated by service records and in historical documentation.  

The evidence is, at the least, in equipoise.  Service connection for PTSD is warranted.  See 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


